Citation Nr: 0024143	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include gout.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1957 to July 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The Board notes that in June 2000, the veteran appeared at a 
hearing before the undersigned Member of the Board and raised 
a claim for entitlement to service connection for hearing 
loss.  That issue is referred back to the RO.


REMAND

Upon a preliminary review of the veteran's claims file, the 
Board finds that additional development must be completed 
before proceeding with disposition of this appeal.

In that regard, the Board notes that in a June 2000 hearing 
before the undersigned Member of the Board, the veteran 
indicated that he had been treated for his gouty arthritis at 
the VA hospital in Muskogee, a few years ago.  Additionally, 
the veteran indicated that he had been rendered totally 
disabled by the Social Security Administration (SSA).  He 
further seemed to indicate that the SSA had reviewed his VA 
records in making their determination.  Other than the 
February 1998 VA examination for genitourinary disorders, 
there are no VA medical records associated with the veteran's 
claims file, nor does it appear that the RO made a request to 
obtain any such records

The United States Court of Appeals for Veterans Claims has 
held that the VA has constructive knowledge of medical 
records generated by its agency, and the VA is obligated to 
obtain any such pertinent treatment records, as well as other 
records of which the VA was notified.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363, 369-370 (1992); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the VA medical 
center in Muskogee, Oklahoma, and obtain 
copies of any VA medical treatment 
records documenting treatment for the 
veteran.  If the search for such records 
has negative results, the claims file 
should be clearly documented to that 
effect. 

2.  The RO should contact the Social 
Security Administration and request 
copies of all medical records for the 
veteran, including a copy of the decision 
rendering the veteran totally disabled, 
and the records used as a basis for that 
decision. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran is entitled 
to service connection for arthritis of 
multiple joints to include gout, and a 
heart condition.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review of all issues properly in 
appellate status. 


The purpose of this remand is to allow for additional 
development and to ensure compliance with due process 
requirements.  The veteran and his representative are free to 
submit additional evidence and argument in connection with 
this appeal.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


